Citation Nr: 0513801	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from November 1956 to April 
1978.  No service in Vietnam is indicated.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been obtained or requested by the 
RO.

2.  The veteran died in December 2001, his death was due to 
non-Hodgkin's lymphoma.

3.  At the time of death the veteran was not service 
connected for any disabilities.

4.  The veteran did not have any documented exposure to 
ionizing radiation.  

5.  The preponderance of the evidence demonstrates that the 
veteran's non-Hodgkin's lymphoma was not present in service, 
was not manifested within one year of separation from 
service, and his death was not causally related to service or 
any other in-service event.




CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The October 2003 Statement of the Case (SOC) advised the 
appellant of the laws and regulations pertaining to her 
claim.  This document informed the appellant of the evidence 
of record and explained the reasons and bases for denial.  
The appellant was specifically informed that her claim of 
entitlement to service connection for the cause of the 
veteran's death was being denied because the medical evidence 
did not establish that the veteran's death was related to 
service or was related to a service connected disability.  
This included informing her that there was no medical 
evidence that the veteran's death was related to exposure to 
ionizing radiation or exposure to microwaves.  The SOC made 
it clear to the appellant that in order to prevail on her 
claim, she would need to present evidence that the veteran's 
death was related to service.  The RO sent a letter dated in 
May 2002 that told the appellant about the VCAA and informed 
her what evidence the RO would obtain and what she needed to 
do.  The RO obtained service medical records, service 
personnel records, private medical records, and obtained an 
opinion from a VA doctor.  The appellant has not indicated 
that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in May 2002, which was prior 
to the June 2002 rating decision denying the appellant's 
claim.  Therefore, VA has complied with the requirements of 
Pelegrini with respect to the timing of the initial VCAA 
notice.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).


II.  Service connection for the cause of the veteran's death

A.  Direct service connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
Certain enumerated chronic diseases, such as cancer, may be 
presumed to be service connected if they are manifested to a 
degree of 10 percent or more within one year of leaving 
service.  38 C.F.R. § 3.307, 3.309 (2004).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  The service connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2004).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2004).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

The veteran was not service connected for any disabilities at 
the time of his death.  The death certificate reflects that 
he died in December 2001 as a result of non-Hodgkin's 
lymphoma.  The death certificate also listed diabetes and 
bladder cancer as other significant conditions contributing 
to death.  The veteran's service medical records are negative 
for any mention of non-Hodgkin's lymphoma, or diabetes, or 
bladder cancer.  The treatment records in the file begin in 
1990, which is 12 years after the veteran left service.  The 
veteran was not diagnosed with non-Hodgkin's lymphoma until 
2001.  There is no suggestion of a link between the veteran's 
non-Hodgkin's lymphoma and his military service and no 
competent evidence that his death is related to service.

In light of the lack of evidence establishing a link to 
service or a link to a service-connected disability, the lack 
of evidence that the veteran suffered from lymphoma in 
service, and  the approximately 23 year gap between the 
veteran's discharge from service and the first mention in his 
medical records of non-Hodgkin's lymphoma, the Board finds 
that service connection for the veteran's cause of death due 
to non-Hodgkin's lymphoma is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).  In addition, there was no service-
connected disability present that could have been related to 
his death from lymphoma.  38 C.F.R. § 3.312 (2004).  The 
Board acknowledges the appellant's belief that the veteran's 
non-Hodgkin's lymphoma was related to service, but as a 
layperson, the appellant is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

B.  Service connection due to exposure to ionizing radiation

The appellant has also claimed that the veteran's non-
Hodgkin's lymphoma is related to exposure to ionizing 
radiation.  She specifically asserts that the veteran was 
exposed to radiation while working as a radar repair 
technician.  The record reveals that the RO obtained an 
opinion from a VA physician who stated that radar does not 
involve ionizing radiation, and that working with radar would 
have exposed the veteran to microwaves, rather than to 
ionizing radiation.  A second VA opinion was obtained that 
stated, based on the medical literature and a review of the 
claims folder, that there was no relationship between the 
veteran's exposure to radar and microwaves, and his 
subsequent development of non-Hodgkin's lymphoma.  In 
addition, the examiner stated that there was no evidence of a 
relationship between exposure to microwaves and the veteran's 
diabetes or bladder cancer.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity".  Non-Hodgkin's lymphoma is included on the list 
of presumptive diseases.  The veteran's non-Hodgkin's 
lymphoma, however, is not eligible for presumptive service 
connection because the veteran did not participate in a 
"radiation-risk activity" as defined by the regulation, 
while in service.  The regulation defines "radiation-risk 
activity" as (A) onsite participation in a test involving 
the atmospheric detonation of a nuclear device; (B) the 
occupation of Hiroshima or Nagasaki, Japan during the period 
beginning on August 6, 1945 and ending on July 1, 1946; (C) 
Internment as a prisoner of war in Japan under certain 
conditions; and (D) Certain service in Paducah, Kentucky, 
Portsmouth, Ohio, or Oak Ridge, Tennessee.  38 C.F.R. 
§ 3.309(d)(3)(ii) (2003).  There is no evidence in the file 
that the veteran participated in any of these activities.  
Since the veteran did not participate in a defined 
"radiation-risk activity", he is not eligible for 
presumptive service connection for his non-Hodgkin's 
lymphoma.  

Non-Hodgkin's lymphoma, additionally, is subject to service 
connection as a "radiogenic" disease under the provisions 
of 38 C.F.R. § 3.311(b)(2)(i).  In order for the disease 
process to be service connected under 38 C.F.R. §§ 3.311, it 
must be shown that the veteran was exposed to ionizing 
radiation during service and that his lymphoma was first 
manifested five years or more after his radiation exposure.  
38 C.F.R. § 3.311(b)(5)(iv) (2004).  The veteran, however, 
based on his service medical and personnel records, and the 
claims folder, has not been shown to have been exposed to 
ionizing radiation while in service.  There is no record of a 
form DD-1141 in his service personnel or service medical 
records that would establish his exposure to radiation.  In 
the absence of evidence of exposure to ionizing radiation, as 
opposed to exposure to radar and microwaves, there is no 
support for the conclusion that the cause of death was 
related to service or any event therein. 

There is no medical opinion in the claims folder that 
suggests there is a link between the veteran's exposure to 
ionizing radiation and his development of non-Hodgkin's 
lymphoma.  There is no evidence that the veteran was in fact 
exposed to ionizing radiation at all.  The Board also notes 
that the appellant's own interpretation of the medical 
evidence of record is far outweighed by the medical opinion 
obtained by VA, who has some expertise in the matter.  The 
appellant has not alleged that she has any special expertise 
in the study of radiation-induced diseases.  Accordingly, the 
claim under 38 C.F.R. § 3.311 must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


